In an action pursuant to Insurance Law § 3420 (a) (2) to recover the amount of an unsatisfied judgment obtained against the defendant’s insured, the defendant appeals from a judgment of the Supreme Court, Kings County (Jacobson, J.), dated September 10, 2004, which, upon an order of the same court dated May 4, 2004, granting the plaintiffs cross motion for summary judgment, is in favor of the plaintiff and against the defendant in the principal sum of $25,000.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly granted the plaintiffs cross motion for summary judgment based on the findings of a referee in a prior action, which was reduced to an order and judgment dated February 21, 2003.
Almost all of the claims made on appeal by the defendant, Eveready Insurance Company (hereinafter Eveready), rely extensively on evidence not considered by the Supreme Court, and matter which is not contained in the record on appeal to this Court. Matter dehors the record is not to be considered on appeal (see Juarbe v City of New York, 303 AD2d 462 [2003]; Carhuff v Barnett’s Bake Shop, 54 AD2d 969 [1976]). Accordingly, most of Eveready’s contentions are not properly before this Court and were not considered in reaching our determination (see Nasca v Gertel, 5 AD3d 361 [2004]; Gateway Theat. of Bellport v Associated Musicians of Greater N.Y., Local 802 Am. Fedn. of Musicians, 240 AD2d 538 [1997]). To the extent that Eveready’s claims may be reviewed, they are without merit. Florio, J.P., Santucci, Goldstein and Skelos, JJ., concur.